Citation Nr: 1110983	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  04-40 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in the ratings for left ear otitis media, currently rated 0 percent prior to November 7, 2008 and 10 percent from that date.

2.  Entitlement to a rating in excess of 10 percent for sinusitis.

3.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1961 to January 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2003 (otitis media and left ear hearing loss) and May 2008 (sinusitis) rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued 0 percent ratings for otitis media and left ear hearing loss and a 10 percent rating for sinusitis.  A September 2009 rating decision increased the rating for otitis media to 10 percent, effective November 7, 2008.  Inasmuch as the Veteran has not indicated otherwise, it is presumed he is appealing both stages of the rating.  The otitis media issue is characterized accordingly.  In January 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  Also at the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.

[Notably, an unappealed August 2010 rating decision denied the Veteran's claims seeking an earlier effective date for the award of service connection for a psychiatric disability and for a total disability rating based on individual unemployability (TDIU).]

 
FINDINGS OF FACT

1.  Prior to November 7, 2008, the Veteran's service-connected otitis media is not shown to have been active; suppuration and/or polyps were not shown; from that date the 10 percent rating assigned is the maximum provided by the schedular criteria for such disability; complications other than left ear hearing loss and tinnitus (which are service connected and separately rated) are not shown; symptoms or impairment not encompassed by the schedular criteria are not shown.  

2  It is reasonably shown that throughout the appeal period the disability picture presented by the Veteran's sinusitis has approximated one of three or more incapacitating episodes of sinusitis requiring prolonged antibiotic treatment or more than six non-incapacitating  episodes of sinusitis per year characterized by headaches, nasal congestion, facial pain, post-nasal drip, and nasal infections; the sinusitis has not required radical surgery or involved osteomyelitis; constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeat surgeries is not shown..

3.  At no time during the appeal period is the Veteran's left ear hearing acuity shown to have been worse than Level IV.


CONCLUSIONS OF LAW

1.  A compensable rating prior to November 7, 2008 and/or a rating in excess of 10 from that date are not warranted for the Veteran's left otitis media.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic Codes (Codes) 6200, 6202, 6204, 6205, 6207, 6208 (2010).

2.  A 30 percent (but no higher) rating is warranted for the Veteran's sinusitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.97, Code 6513 (2010).

3.  A compensable rating for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Code 6100 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A July 2008 letter provided such notice.  The claims were readjudicated after further development was completed (and the Veteran had opportunity to respond).  See September 2009 supplemental statement of the case.

The Veteran's service treatment records and pertinent postservice treatment records are associated with the claims file.  He has not identified any pertinent treatment records that are outstanding.  He was examined by VA on several occasions.  The Board finds the reports of the VA examinations are adequate for rating purposes, as they reflect familiarity with pertinent medical history, and the findings include all information necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regarding hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The VA audiological evaluations do not include the examiner's comment regarding the effect of the Veteran's left ear hearing loss on his work and daily functioning.  However, based on a longitudinal review of the record the Board finds that he is not prejudiced by such omission.  In several statements, he describes how his left ear hearing loss affects his daily activities (unable to distinguish or hear what is going on).  As a layperson, he is competent to provide this information.  The Board finds no reason to question it, accepts it at face value, and finds that the information adequately substitutes for what an examiner would have to offer in comment regarding the impact of the hearing loss on daily and occupational functioning.  Notably, the Veteran has not alleged any prejudice from an examination deficiency.  VA's duty to assist is met.  

Evidence

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A May 1978 rating decision granted service connection for left ear otitis media, rated 0 percent.  An October 1986 rating decision granted service connection for left ear hearing loss, rated 0 percent.  The instant claims for increase and service connection for sinusitis were received in December 2002.  

VA treatment records from March 2002 to February 2010, in pertinent part, show the Veteran received treatment for chronic sinusitis.

On April 2003 VA audiological evaluation, left ear puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
60
70
65
75
75







Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

On April 2005 VA audiological evaluation, left ear puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
35
40
35
40
45







Speech audiometry revealed left ear speech recognition ability of 92 percent.  

On April 2005 VA ear disease examination the auricles were negative for deformity.  There was no tissue loss.  The tympanic membranes (TM) were intact bilaterally.  There was scarring on both TMs.  There was no perforation.  There was no edema, scaling or discharge.  There was no granulation tissue.  There were no suppuration, effusion or oral polyps.  Regarding chronic sinusitis the Veteran reported infections approximately two to three times per year treated with antibiotics, none greater than two weeks in duration.  The Veteran reported that the chronic sinusitis interferes with breathing through the nose and that he has purulent green drainage with infections.

A March 2006 rating decision granted the Veteran service connection for sinusitis as secondary to service connected otitis media, rated 10 percent effective December 13, 2002 (date of reopened claim).

On November 2006 VA examination, the Veteran reported facial pressure and nasal congestion.  Endoscopic examination revealed bilateral nasal crusting, slightly yellow to white; turbinates inspection revealed erythema approximately +1 to 2 edema; the left maxillary sinus opening was wide open; the ethmoid cavities are within normal limits; there were no polyps; there was phenodin thick secretion drainage consistent with chronic sinusitis; there was minimal nasal septal deviation; the Veteran reported infections were running approximately anywhere between 4 to 5 times per year with antibiotics of up to a full week duration at times.  The examiner noted partial nasal obstruction approximately 20 to 30 percent bilaterally.  The sinuses were negative for tenderness; there was scant purulent discharge of the nasal cavity and slight crusting.

A.R.C., Ph.D. has provided several statements in support of the Veteran's claims.  The Veteran had alleged that the November 2006 VA examination was inadequate in that his report of debilitating headaches was not noted.

On June 2007 VA audiological evaluation, left ear puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
40
45
40
50
55







Speech audiometry revealed left ear speech recognition ability of 88 percent.
On October 2007 VA audiological evaluation, left ear puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
40
45
40
45
50







Speech audiometry revealed left ear speech recognition ability of 88 percent.

On October 2007 VA examination, the Veteran denied vertigo, balance or gait problems, discharge, pain, or itching.  Physical examination of the left ear revealed no deformity; no tissue loss; external auditory canal within normal limits; no granulation tissue; intact TM; no peripheral vestibular disease; no Meniere's syndrome; negative mastoid; no active ear disease noted; no middle or inner ear infections; no suppuration disorders.  Sinus examination revealed nasal congestion; facial pressure; thickening and opacification of the right OMC and also some ethmoid air cell changes; no maxillary sinus disease; no nasal polyps; no bacterial rhinitis; partial obstruction basically on the right turbinates (the examiner noted that she was able to scope completely back); no septal deviation; no tissue loss; no scarring or nose deformity; no tenderness (although there was slight maxillary tenderness); no purulent drainage; slight yellow crusting throughout.  The Veteran reported intermittent headaches; reported fatigue; and two weeks in duration antibiotic therapy.  The diagnoses were chronic sinusitis and sensorineural hearing loss.

A November 2008 VA otolaryngology outpatient record shows examination found opacified left middle ear space with pink lesion behind the TM; landmarks were not readily recognizable; left external ear close to the TM also appears somewhat moist with a mild amount of drainage.  The impression was left middle ear mass/lesion, which may be undergoing secondary bacterial infection.  

On May 2009 VA examination, the Veteran reported that in 1993 he underwent surgery for left sinus pain.  He indicated that at the time, there was improvement as he had had frontal or forehead swelling and surgery seemed to minimize his symptoms.  He now reported that his symptoms of nasal congestion, rhinorrhea and post nasal drip have returned.  He uses a nasal spray to assist with his sinus disease.  He reported that his sinusitis interferes with breathing through the nose.  He denied any purulent discharge.  He reported pain over the maxillary sinuses.  The Veteran stated that he used to experience frequent severe headaches; however, since he was placed on antibiotics for treatment of his chronic ear infection, his headaches have decreased in frequency.  He reported much crusting, alleviated by saline irrigations.  He stated that he had experienced about one to two incapacitating episodes per year.  Physical examination revealed no noted nasal polyps; there was some mild turbinate hypertrophy bilaterally; there was about 20 to 30 percent obstruction bilaterally; there was no septal deviation, tissue loss, scarring or deformity of the nose; there was some pale nasal mucosa bilaterally; there was no purulence or crusting.  The left TM was retracted and erythematous; there was a small perforation from removal of a tuber (and some bleeding at the site); there were no inflammation or lesions.

At the January 2010 Travel Board hearing, the Veteran testified, in pertinent part, that he constantly has to sleep elevated due to difficulty breathing.  He testified that he has frequent pain, headaches and crusting along with incapacitating and non-incapacitating episodes.  He also testified about his surgery 13 years prior, and indicated that his physician may want to do another surgery.

Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for such rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as the rating assigned for left ear hearing loss encompasses the greatest level of severity of the disability shown at any time during the appeal period, staged ratings are not indicated.  Likewise, the rating being assigned for sinusitis encompasses the greatest degree of severity shown.  The RO has assigned staged ratings for otitis media and both stages are under consideration.

Otitis Media:

Prior to November 7, 2008:

Otitis is rated under Code 6200, which provides for a 10 percent rating during suppuration, or with polyps.  38 C.F.R. § 4.87.  The evidence of record does not show that at any time during this period the Veteran's otitis media was active.  No occasion of suppuration is shown, and polyps have not been noted.  On VA examinations during this period, the findings were silent or negative  for drainage or polyps.  Consequently, a compensable rating for otitis media is not warranted at any time prior to November 7, 2008.  See 38 C.F.R. § 4.31.

From November 7, 2008:

As noted, the Veteran's otitis media has been rated 10 percent (Under Code 6200) from this date.  Code 6200 provides for a (schedular maximum) 10 percent rating for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration, or with  aural polyps.  As the maximum schedular evaluation is already assigned, an increased rating cannot be awarded under Code 6200.  A Note to Code 6200 provides that hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are to be rated separately.  38 C.F.R. § 4.87, note following Code 6200.  The Veteran's  left ear hearing loss and tinnitus are already assigned separate ratings.  Hence, discussion of any complications of the otitis media is limited to any other complications.

The record does not reflect that the Veteran has facial nerve paralysis or bone loss of the skull due to his otitis media.  There is no evidence of otosclerosis, loss of any portion of an auricle, or chronic otitis externa.  38 C.F.R. § 4.87, Codes 6202, 6207, 6208, 6209, 6210 (2010).  Furthermore, the record does not reflect that a peripheral vestibular disorder or Meniere's syndrome has been diagnosed.  38 C.F.R. § 4.87, Codes 6205, 6206 (2010).  Consequently, increased ratings under other Codes are not warranted.

Sinusitis:

Sinusitis is rated under Code 6513, and the General Rating Formula for Sinusitis (General Formula), which provides for:  A 10 percent rating where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating for three or more  incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis; and a (maximum) 50 percent rating (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries. An "incapacitating episode" means one that requires bed rest and  treatment by a physician.  38 C.F.R. § 4.97. 

The Board finds that the disability picture presented by the Veteran's sinusitis throughout approximates the criteria for a 30 percent rating.  The evidence shows that throughout he has experienced continuing nasal drainage, nasal congestion, facial pain or tenderness, post-nasal drip, and headaches.  Overall, the medical evidence documents continuous treatment for sinusitis complaints.  The Veteran has experienced numerous episodes of non- incapacitating episodes, as reflected by the frequent treatment for his sinusitis symptomatology, to include the use of steroids,  antihistamines, and systemic antibiotics.  Resolving all reasonable doubt in the his favor, the Board finds that a 30 percent rating is warranted.  

A higher rating for sinusitis is not warranted for any period of time based on the evidence of record.  While the Veteran has reported surgery in 1993, there is no evidence that it was a radical surgery with osteomyelitis; furthermore there is no evidence (or allegation) of repeat surgeries.  A 50 percent rating requires either radical surgery that results in chronic osteomyelitis or near-constant sinusitis after repeated surgeries.  As these criteria are not met, a rating in excess of 30 percent is not warranted.

Left ear hearing loss:

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  Based on the Veteran's April 2003 audiological evaluation, he has an exceptional pattern of hearing impairment as defined by 38 C.F.R. § 4.86.  Therefore Table VIA was used to determine the rating assigned.  Subsequent audiological evaluations did not reveal an exceptional pattern of hearing.  Consequently, Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Audiometry during the appeal period certified for rating purposes includes testing in April 2003 (which found an exceptional pattern of hearing  and Level VI hearing under Table VIA.  See 38 C.F.R. §§ 4.86, 4.85.  April 2005, June 2007 and October 2007 testing found left ear hearing acuity no less that Level II.  Under Table VII both Level VI and Level II hearing warrant a 0 percent rating under Code 6100.  Consequently a  schedular compensable rating is not warranted.

Extraschedular evaluation:

The Board also has considered whether the Veteran's claim warrants referral for extraschedular consideration.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's disabilities with the applicable schedular criteria, the Board finds that nature of the manifestations and severity of associated impairment shown throughout are wholly encompassed by the schedular criteria.  Consequently, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  The left ear hearing impairment the Veteran describes is contemplated by the schedular criteria.  38 C.F.R. § 4.1.  

Notably, an unappealed August 2010 rating decision denied the Veteran's claim for entitlement to a total rating based on individual unemployability; consequently such issue is not before the Board.


ORDER

A compensable rating for the otitis media prior to November 7, 2008 and a rating in excess of 10 percent for such disability from that date are denied.

A 30 percent rating is granted for the Veteran's sinusitis, subject to the regulations governing payment of monetary awards.

A compensable rating for left ear hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


